Case 3:17-cv-01825-JD Document 100 Filed 05/12/20 Page 1 of 2




                                                  FILED
                                                    May 12 2020

                                                  SUSANY. SOONG
                                             CLERK, U.S. DISTRICT COURT
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                   SAN FRANCISCO
Case 3:17-cv-01825-JD Document 100 Filed 05/12/20 Page 2 of 2
